Citation Nr: 0912777	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from June 1981 to October 1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 1998, November 2002, and June 2004, the Board remanded 
the issue of whether new and material evidence had been 
submitted to reopen a previously denied claim for entitlement 
to service connection for a psychiatric disability.  In 
February 2006, the Board reopened the appellant's claim for 
service connection for a psychiatric disability, and remanded 
the reopened claim for further development.


REMAND

In the February 2006 remand, the Board instructed the 
originating agency to schedule the appellant for a personal 
hearing at the RO, before a member of the Board, if the 
appellant's whereabouts became known.  

In a statement received by VA in September 2007, the 
appellant informed VA of his address, and the originating 
agency proceeded to use the address for all subsequent 
correspondence with the appellant.  However, the appellant 
was not scheduled for a personal hearing at the RO before a 
member of the Board, and there is no indication in the record 
that the appellant has withdrawn his request for a Board 
hearing.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following action:

The appellant should be scheduled for a 
personal hearing at the RO, before a 
member of the Board, in accordance with 
the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  


							(CONTINUED ON NEXT PAGE)




No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




